DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 9 recites the limitation "the attachment".  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 2-7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zou et al., (US 2019/0379124), hereinafter Zou.

 	Regarding claim 2 Zou discloses a socket antenna module, comprising: a patch antenna (Fig. 2, at 20); a ground plane (Fig. 2, at 10); and a shield can (Fig. 2, at 50); the ground plane having a first side and a second side (Fig. 2, at 10 – the top side is the first side and the bottom side is the second sides); and wherein the patch antenna is coupled to the first side and the shield can is coupled to the second side (Fig. 2, at 10, 20, and 50).


    PNG
    media_image1.png
    491
    587
    media_image1.png
    Greyscale


 	Regarding claim 3 Zou further discloses the socket antenna module of claim 2, the ground plane further comprising: a planar rectangular substrate (Fig. 1, at 10) including a perimeter associated therewith; and a plurality of holes (Fig. 1, at 10 – there are holes disposed at the perimeter) wherein each of the plurality of holes are disposed at the perimeter of the planar rectangular substrate.

 	Regarding claim 4 Zou further discloses the socket antenna module of claim 2, the ground plane further comprising: a planar rectangular substrate (Fig. 1, at 10); and first and second holes each extending through the planar rectangular substrate (Fig. 1, at 10 – the bottom right corner has three holes), wherein each of the first and second holes is disposed at one of four corners of the planar rectangular substrate (Fig. 1, at 10 – the bottom right corner has three holes).

 	Regarding claim 5 Zou further discloses the socket antenna module of claim 2, the ground plane further comprising: a rectangular substrate (Fig. 1, at 10); a first hole (Fig. 1, at 10 – the bottom right corner has a hole), a second hole (Fig. 1, at 10 – the top right corner has a hole), a third hole (Fig. 1, at 10 – the bottom left corner has a hole), and a fourth hole (Fig. 1, at 10 – the top left corner has a hole); wherein each of the first through fourth holes is independently disposed at one of four corners of the rectangular substrate (Fig. 1, at 10 – every corner has a hole).



                       
    PNG
    media_image2.png
    324
    437
    media_image2.png
    Greyscale



 	Regarding claim 6 Zou further discloses the socket antenna module of claim 2, the shield can further comprising a three- dimensional hollow structure (Figs . 1 and 2, at 50).

 	Regarding claim 7 Zou further discloses the socket antenna module of claim 2, the patch antenna further comprising: a dielectric substrate (Fig. 17, at 40D; paragraph 0296 “dielectric layer”); a polygonal metal patch (Fig. 17, at 20D; paragraph 0242) coupled to the dielectric substrate; and a feed connector (Fig. 17, at 22D; paragraph 0299) coupled to the polygonal metal patch at a first end thereof and further configured to couple with a feed at a second end of the feed connector (Fig. 17, at 22D, paragraph 0299).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Zou in view of Chen et al., (US 2022/0158332), hereinafter Chen.

 	Regarding claim 1 Zou discloses a socket antenna module, comprising: a ground plane (Fig. 2, at 10) configured to extend within a horizontal plane (Fig. 2, at 10) and having a first side (Fig. 2, at 10), a second side opposite the first side (Fig. 2, at 10), and a perimeter (Fig. 2, at 10) associated therewith, wherein the ground plane further comprises a plurality of holes (Fig. 1, at 10 – every corner has a hole), each of said holes being disposed along the perimeter of the ground plane at one of a plurality of corners thereof (Fig. 1, at 10 – every corner has a hole),  a patch antenna (Fig. 2, at 20) coupled to the ground plane at the first side, the patch antenna including a dielectric substrate (Fig. 17D, at 40D), a polygonal metal patch (Fig. 2, at 20D) coupled to the dielectric substrate, a feed connector (Fig. 17D, at 22D) coupled to the polygonal metal patch at a first end  thereof and further configured to couple with a feed at a second end (Fig. 17D, at 22D; paragraph 0299) thereof, and a shield can (Fig. 2, at 50) coupled to the ground plane at the second side, the shield can comprising a three-dimensional hollow structure (Fig. 2, at 50).
	Zou does not explicitly disclose wherein the polygonal metal patch is characterized as having a first area associated therewith; and wherein the shield can is characterized as having a second area associated therewith, the second area being less than or equal to a size of the first area.
	Chen discloses wherein the polygonal metal patch is characterized as having a first area (e.g., Fig. 6, at 50) associated therewith; and wherein the shield can is characterized as having a second area (e.g., Fig. 6, at 72) associated therewith, the second area being less than or equal to a size of the first area (Fig. 6, at 72 has a smaller area than 50).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the patch antenna assembly disclosed by Zou in accordance with the teaching of Chen regarding shield cans used with patch antennas in order to optimize the size of the shield case to the radio frequency component (Chen, paragraph 0039) while also acting to block electromagnetic interference from the radio frequency component 40 to the antenna component (Chen, paragraph 0037).

	Regarding claim 8 Zou does not disclose the socket antenna module of claim 7, wherein the polygonal metal patch is characterized as having a first area associated therewith; and wherein the shield can is characterized as having a second area associated therewith, the second area being less than or equal to a size of the first area. 
 	Chen discloses wherein the polygonal metal patch is characterized as having a first area (e.g., Fig. 6, at 50) associated therewith; and wherein the shield can is characterized as having a second area associated therewith  (e.g., Fig. 6, at 72), the second area being less than or equal to a size of the first area (Fig. 6, at 72 has a smaller area than 50). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the patch antenna assembly disclosed by Zou in accordance with the teaching of Chen regarding shield cans used with patch antennas in order to optimize the size of the shield case to the radio frequency component (Chen, paragraph 0039) while also acting to block electromagnetic interference from the radio frequency component 40 to the antenna component (Chen, paragraph 0037).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Zou in view of Chen as applied to claim 2 above, and further in view of Kalis (US 2003/0030588), hereinafter Kalis.

 	Regarding claim 9 Zou as modified and as best understood does not disclose the socket antenna module of claim 2, wherein the socket antenna module is configured to attach to a transceiver, and wherein the attachment comprises two or more fasteners extending through each of two or more corresponding holes of the ground plane of the socket antenna module.
 	Kalis discloses wherein the socket antenna module is configured to attach to a transceiver (paragraph 0038), and wherein the attachment comprises two or more fasteners (e.g., Figs. 5a-c, at 20 and 30; paragraph 0029, see also paragraph 0026) extending through each of two or more corresponding holes of the ground plane of the socket antenna module.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify patch antenna assembly disclosed by Zou as modified by Chen in accordance with the teaching of Kalis regarding transceivers in order for the radio frequency device to transmit and receive signals via the antenna (paragraph 0038) and the use of fasteners in order to be able to use in attaching the antenna system to a surface (Kalis, paragraph 0029).

Claims 10-11 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Zou in view of Iwaki et al., (US 2020/0243945), hereinafter Iwaki.

Regarding claim 10 Zou discloses a socket antenna module and transceiver assembly, comprising: the socket antenna module comprising: a patch antenna (Fig. 2, at 20), a ground plane (Fig. 2, at 10), and a shield can (Fig. 2, at 50), the ground plane having a first side and a second side (Fig. 2, at 10 has two sides); wherein the patch antenna is coupled to the first side and the shield can is coupled to the second side (Fig. 2, at 10, 20, and 50), and wherein the ground plane comprises a plurality of holes extending therethrough (Fig. 1, at 10 – there are holes disposed at the perimeter).
Zou does not disclose a transceiver, and a socket antenna module coupled to the transceiver; the transceiver comprising: a first surface; wherein: the transceiver is mechanically attached to the socket antenna module at a plurality of fasteners each extending through one of the plurality of holes of the ground plane; the shield can is capacitively coupled to the transceiver at the first surface thereof; and the patch antenna is electrically coupled to the transceiver via a cable connector.
Iwaki discloses a transceiver (Fig. 3, at 10 paragraph 0023), and a socket antenna module coupled to the transceiver; the transceiver comprising: a first surface (Fig. 3, at 10); wherein: the transceiver is mechanically attached to the socket antenna module at a plurality of fasteners each extending through one of the plurality of holes of the ground plane (Fig. 3, at 23 and 12C; see also paragraphs 0009, 0032-0033); the shield can is capacitively coupled to the transceiver at the first surface thereof (paragraphs 0009, 0032-0033 “capacitively coupled with the shield part”); and the patch antenna is electrically coupled to the transceiver via a cable connector (Fig. 3, at 23).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the patch antenna assembly disclosed by Zou in accordance with the teaching of Iwaki regarding shield cans used with antennas in order to provide an antenna device with an antenna in which the increase in the number of components and the attenuation of a signal can be suppressed (Iwaki, paragraph 0005).



    PNG
    media_image3.png
    313
    474
    media_image3.png
    Greyscale


 	Regarding claim 11 Zou as modified does not explicitly disclose the socket antenna module and transceiver assembly of claim 10, the cable connector further comprising: a first terminus and a second terminus; the first terminus coupled to the second side of the ground plane; and the second terminus attached to the transceiver.
 	Iwaki disclose a first terminus (Fig 3, at 23 – first end) and a second terminus (Fig 3, at 23; paragraph 0032 – second end); the first terminus coupled to the second side of the ground plane; and the second terminus attached to the transceiver (Fig. 3, at 23).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the patch antenna assembly disclosed by Zou in accordance with the teaching of Iwaki regarding shield cans used with antennas in order to provide an antenna device with an antenna in which the increase in the number of components and the attenuation of a signal can be suppressed (Iwaki, paragraph 0005).

 	Regarding claim 13 Zou further discloses the socket antenna module and transceiver assembly of claim 10, the ground plane further comprising a rectangular substrate  (Fig. 1, at 10).

 	Regarding claim 14 Zou further discloses the socket antenna module and transceiver assembly of claim 13, wherein the plurality of holes comprises first and second holes each extending through the rectangular substrate (Fig. 1, at 10 – every corner has a hole), wherein each of the first and second holes is disposed at one of four corners of the rectangular substrate (Fig. 1, at 10 – every corner has a hole).

 	Regarding claim 15 Zou further discloses the socket antenna module and transceiver assembly of claim 13, where the plurality of holes comprises: a first hole (Fig. 1, at 10 – every corner has a hole), a second hole (Fig. 1, at 10 – every corner has a hole), a third hole (Fig. 1, at 10 – every corner has a hole), and a fourth hole (Fig. 1, at 10 – every corner has a hole); wherein each of the first through fourth holes is independently disposed at one of four corners of the rectangular substrate (Fig. 1, at 10 – every corner has a hole).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Zou in view of Iwaki as applied to claim 10 above, and further in view of Neill et al., (US 2005/0020214), hereinafter Neill.

 	Regarding claim 12 Zou as modified does not explicitly disclose the socket antenna module and transceiver assembly of claim 10, the cable connector further comprising: a first terminus and a second terminus; the first terminus coupled to the second side of the ground plane; and the second terminus attached to a printed circuit board; said printed circuit board electrically connected to the transceiver. 
	Neill discloses a first terminus (Fig. 3, at 40 ) and a second terminus (Fig. 3, at 40 – there are two ends); the first terminus coupled to the second side of the ground plane (paragraph 0020 ” the printed circuit board may also have a metal layer, such as a ground plane”); and the second terminus attached to a printed circuit board (Fig. 3, at 28 and 40; paragraph 0020); said printed circuit board electrically connected to the transceiver (Fig. 3, at 40 and 26). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the patch antenna assembly disclosed by Zou in accordance with the teaching of Neill regarding cable connectors and PCBs used with antennas in order to enable the antenna to transmit a radio signal to a location external to the electrical device without electromagnetic interference from within the electrical device (Neill, at Abstract).

Conclusion
 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The Examiner notes that Applicant’s Specification at paragraphs 0034-0038 disclose commercially available parts including the antenna, ground plane, and transceiver that may be considered applicant admitted prior art.  Noro (US 2008/0180332), Mierke (US 2010/0073236), and Hwang (US 2020/0313298) are additional references that disclose features considered relevant to the current application.
 	The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply. 
	Applicant, in preparing the response, should consider fully the entire reference aspotentially teaching all or part of the claimed invention, as well as the context of thepassage as taught by the prior art or disclosed by the Examiner. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E LOTTER whose telephone number is (571)270-7422. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on 571-272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID E. LOTTER
Primary Examiner
Art Unit 2845



/DAVID E LOTTER/Primary Examiner, Art Unit 2845